Parker, J.
This is an appeal by James Hopkins from a judgment of the superior court for Spokane county, permanently disbarring him from practicing as an attorney in the courts of this state. Among other charges made against him, is the following:
“Come now the undersigned, practicing attorneys-at-law of the state of Washington and members of the Spokane bar, duly appointed by the above entitled court to investigate the charges heretofore made against James.Hopkins, an attorney of the Spokane, Washington, bar, and charge the said James Hopkins with unprofessional conduct, the commission of misdemeanors involving moral turpitude and the violation of the oath taken by him as such attorney-at-law, and more particularly set forth as follows, to wit: (1) That at divers times during the years of 1903 and 1904, the said James Hopkins, acting as a notary public in and for the state of Washington, did in his jurat and certificate to certain affidavits and declarations to be used, and used in claims for pensions, knowingly certify that the affiants and certifying witnesses named in such affidavits and declarations each personally appeared before him and was sworn thereto and acknowledged the execution thereof, when in truth such affiants and such identifying witnesses, or any of them, did not at the time alleged, nor at any time, appear before him, the said James Hopkins, and that such parties were not then nor at any time sworn by him and did not acknowledge the execution of such affidavits or declarations. That the said James Hopkins was in the Federal court for the eastern district of Washington, tried, convicted and sentenced for the commission of said acts.”
A demurrer was interposed by appellant to this first charge, which was by the court overruled; when he answered and the cause proceeded to trial upon the merits be*571fore the court, Judges William A. Huneke and Henry L. Ifennan presiding, at the conclusion of which the court made findings and conclusions against appellant substantially as charged, and entered judgment thereon as above indicated.
We will first dispose of the contention made upon this first charge which, as we view the case, will determine the legal correctness of the disposition of the cause by the learned trial court, leaving out of consideration for the present the discretion exercised by the court in permanently disbarring appellant rather than suspending him for a definite limited period. It is contended by learned counsel for appellant that the evidence does not warrant the findings of the court upon the first charge. We conclude, however, after a careful review of the admissions in the answer and the evidence given upon the trial, that the facts charged by that part of the complaint above quoted, and so found by the court, are fully sustained. The question presented upon the exception to the court’s ruling upon the demurrer and to the exception to the court’s conclusions of law, so far as the first charge is concerned, are the same, so we will consider them together, the contention of counsel being that the acts charged, and in substance found by the court against appellant, and upon which he was convicted in the Federal court, do not involve moral turpitude within the meaning of § 4775 of Bal. Code (P. C. § 3197), which provides:
“An attorney and counselor may be removed or suspended by any court of record of the state, for either of the following causes, arising after his admission to practice: — (1) His conviction of a felony or misdemeanor involving moral turpitude, in which case the record of conviction shall be conclusive evidence; . . .”
These acts upon which the conviction of appellant was had in the Federal court constitute a grave offense against the pension laws of the United States, punishable by a fine not exceeding $500, or by imprisonment for a term of not more than five years. U. S. Rev. Stats. § 4746. The grav*572ity of the offense is thus indicated, though it may be conceded this does not determine the question of its involving moral turpitude. That question, after all, must be determined from the inherent immoral nature of the act, rather than from the degree of punishment which the statute law imposes therefor, though the latter may be some indication of the public conscience relating thereto. Bouvier, in his Law Dictionary, says: “Everything done contrary to justice, honesty, modesty, or good morals is said to be done with turpitude;” while Anderson’s Dictionary of the Law defines turpitude as, “Doing a thing against good morals, honesty, or justice; unlawful conduct; infamy.” The supreme court of Pennsylvania, in the case of Beck v. Stitzel, 21 Pa. St. 522, 524, refers to moral turpitude in this language:
“This element of moral turpitude is necessarily adaptive; for it is itself defined by the state of public morals, and thus far fits the action to be at all times accommodated to the common sense of the community.”
See, also, Ex parte Mason, 29 Ore. 18, 43 Pac. 651, 54 Am. St. 772; In re Coffey, 123 Cal. 522, 56 Pac. 448; In re Kirby, 10 S. D. 322, 39 L. R. A. 856; Newell, Slander & Libel, 98.
• Now, do the acts found against the appellant, and for which he was convicted in the Federal court, violate the commonly accepted standard .of good morals, honesty, and justice? Suppose we measure his conduct in this regard, not by any puritanical standard, but by the standard of right conduct generally prevailing among our people, uninfluenced by the fact that the statute law also punishes such conduct as a crime. What, then, is the answer to the question whether or not such acts involve moral turpitude? It seems to us that there can be but one answer, and that is against the contention of the learned counsel for appellant. Certainly a false statement, made with full knowledge of its falsity, concerning a matter of serious moment, the purpose of which is to influence those in authority in determining *573their official acts, involves a question of morals, whether such statement be made under the sanctity of an oath to speak the truth or under the sanctity of official obligation to speak the truth. This presents a question of right conduct from a purely moral standpoint, independent of the fact that the law prescribes a punishment for the making of such false statements. “Thou shalt not bear false witness,” was not only one of the ten commandments of the Mosaic law, but finds sanction in the teachings of Jesus as a standard of right under the new dispensation. Indeed, this standard of right seems to be a part of the moral consciousness of the race, and to be recognized by all peoples with any appreciation of moral ideals.
We have considered the first charge and the court’s findings thereon so far without regard to the degree of appellant’s guilt, or as to whether or not the learned trial court exceeded its discretion in permanently disbarring him, and only for the purpose of determining the question of moral turpitude involved in the offense for which he was convicted in the Federal court. From these considerations we conclude that the appellant was convicted of a crime involving moral turpitude; and therefore the judgment of the trial court finds ample support under § 4775 above quoted.
It might be that, if the judgment of the learned trial court rested entirely upon the first charge and the findings made thereon, it would seem rather severe in permanently disbarring appellant, in view of some of the mitigating circumstances shown. This, however, presents a question of discretion only, similar to the rendering of a judgment or sentence upon a conviction by a jury, of which the learned judges of the trial court, who saw and heard the witnesses testify, including the defendant, are in much better position to judge than is this court. There were other charges, and a great deal of evidence heard by the court relating thereto. We have read all of this evidence, as well as that pertaining to the first charge, more for the purpose of as*574certaining whether or not the trial court exceeded a sound judicial discretion than, for the purpose of determining the legal sufficiency of such evidence to support such other charges standing alone. We deem it unnecessary to review the contentions made upon these additional charges, since we conclude that the facts shown in support of the first charge are sufficient in law to sustain the judgment; and in view of the whole evidence, we cannot say that the judgment of the trial court goes beyond the bounds of reasonable discretion in permanently disbarring the appellant.
We have examined questions upon the rejection of certain evidence offered by counsel for appellant, and find no error therein. They are not such that we feel called upon to review them here. The judgment of the trial court is affirmed.
Rudkin, C. J., Dunbar, Mount, and Crow, JJ., concur.